Citation Nr: 0727959	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in February 1966, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death.

In April 1998, the Board confirmed the RO's determination 
that new and material evidence had not been received.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a November 1998 
Order, the Court, pursuant to a joint motion, vacated the 
Board's decision and remanded the case for further 
adjudication by the Board.

In July 1999, the Board remanded the case for additional 
development.  Thereafter, in August 2005, the Board concluded 
that new and material evidence had been received to reopen 
the previously denied claim, but that further development was 
required with respect to the underlying service connection 
issue.  Accordingly, the case was remanded for this 
development.

The appellant provided testimony at a Board hearing in August 
1997.  However, the Veterans Law Judge (VLJ) who conducted 
that hearing is no longer employed by the Board.  Pursuant to 
38 C.F.R. § 20.707, a claimant is entitled to have final 
determination of his or her claim made by the VLJ who 
conducted a hearing.  Therefore, in August 2006 the Board 
requested clarification as to whether the appellant desired a 
new hearing.  She subsequently responded that she wanted a 
Board videoconference hearing.  As videoconference hearings 
are scheduled by the RO, the Board remanded the case in 
October 2006 to schedule this hearing.

The appellant provided testimony at a hearing before the 
undersigned VLJ in June 2007.  Transcripts from both this 
hearing and the prior Board hearing of August 1997 have been 
associated with the VA claims folder.

For good cause shown, the appellant's appeal has been 
advanced on the Board's docket in accord with 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).

The Board observes that the appellant raised claims of 
secondary service connection, as well as entitlement to 
compensation under 38 U.S.C.A. § 1151, in both a May 2007 
statement and at the June 2007 hearing.  These issues are 
referred to the RO for appropriate action.

For the reasons stated below, the Board concludes that 
additional development is still required in the instant case.  
Accordingly, this case will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Although further delay is regrettable, the Board 
concludes that a remand is required in order to comply with 
the duty to assist.

In this case, the appellant asserted at the June 2007 hearing 
that relevant VA medical records for the period from 1954 to 
1966 were not on file.  Further, the record was held open for 
60 days following the hearing in order for the appellant to 
obtain these records.  However, the documents assembled for 
the Board's review do not indicate these records are on file.

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain these 
records.

In addition to the foregoing, the Board observes that this 
case was previously remanded in August 2005 in order for 
appropriate steps to be taken to obtain the veteran's autopsy 
report, to include requesting any necessary authorization 
from the appellant.  The Board observes that the RO 
subsequently sent correspondence to the appellant in November 
2005 requesting such a release, but no response appears in 
the record regarding this request.  

The Court has held that the duty to assist is not a "one-way 
street."  If a claimant wants help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, as a remand is already required in 
this case, the Board concludes that an additional attempt 
should be made to obtain the veteran's autopsy report.

For these reasons, the case is REMANDED for the following:

1.  The RO should request medical records 
concerning the veteran for the period 
from 1954 to 1966 from the Miami, 
Florida, Veterans Health Center and the 
Coral Gables VA Medical Center (VAMC), 
and any other VA facility which might 
have these records.

2.  The RO should take appropriate steps 
to obtain the veteran's autopsy report, 
to include, if available, all toxicology 
results.  If necessary, the appellant 
should be requested to provide an 
Authorization and Consent to Release 
Information to VA form for such records.  
A negative response for any records that 
cannot be obtained should be included in 
the claims file.  Any records obtained 
should be associated with the claims 
file.

3.  After obtaining these additional 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

